El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Los hechos que originan el presente asunto no están en controversia. El 11 de septiembre de 1998, Gerardo Beni-tez Rodríguez, Natividad Rodríguez Maymí y Ana María Benitez Rodríguez radicaron, ante la Sala Superior de San Juan del Tribunal de Primera Instancia, una demanda contra la entidad “Hermanitas de los Ancianos Desampa-rados”, en la cual reclamaron el cumplimiento específico de un alegado acuerdo verbal de compraventa, entre la parte demandante y la demandada, respecto a tres solares pro-piedad de esta última parte. Solicitaron los demandantes del tribunal, además, que emitiera una orden prohibién-dole a la parte demandada la enajenación, a terceros, de los referidos solares.
El 5 de octubre de 1998, la parte demandada contestó la demanda radicada por conducto de los Ledos. César A. Ma-tos Bonet y José A. Santiago Martínez. El 25 de febrero de 1999, y no habiendo tomado acción alguna el tribunal res-pecto a la orden de prohibición solicitada por la parte de-mandante, ésta solicitó nuevamente una orden de prohibi-ción de enajenar los solares en controversia. El 15 de abril de 1999, el tribunal de instancia denegó, “en estos momen-tos”, dicha solicitud.
Pendiente, todavía, de resolución dicho pleito, el 19 de mayo de 1999 las Hermanitas de los Ancianos Desampara-dos vendieron dos de los tres solares objeto de la demanda a la Sra. Nydia Esther Soto Burgos. Actuó como notario en las respectivas escrituras de compraventa, el abogado Cé-sar A. Matos Bonet.
El 10 de noviembre de 1999, los demandantes en el antes mencionado caso radicaron ante este Tribunal una queja contra el licenciado Matos Bonet, alegando que éste *298había actuado indebidamente al actuar como notario en la compraventa cuando, al mismo tiempo, era abogado de la parte demandada en el caso judicial. Le concedimos tér-mino al abogado-notario Matos Bonet para que expresara lo que a bien tuviera respecto a la queja contra él presentada. Así lo hizo, mediante Escrito de 24 de noviem-bre de 1999.
Posteriormente, referimos el asunto a la Directora de la Oficina de Inspección de Notarías, para evaluación e in-forme; ello conforme a las disposiciones de la Regla 14(d) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A. La directora, Leda. Carmen H. Carlos, rindió su informe el día 19 de septiembre de 2000, luego de lo cual le concedimos término al licenciado Matos Bonet para que expusiera su reacción a dicho informe. Habiendo replicado el licenciado Matos Bonet, y estando en condiciones de resolver el asunto planteado, procedemos a así hacerlo.
(H
La Regla 5 del Reglamento Notarial de Puerto Rico(1) establece que:

Regla 5. Función dual de abogado y notario


La práctica de la profesión de abogado puede ser en algunas ocasiones incompatible con la práctica de la notaría.

El notario autorizante de un documento público está impe-dido de actuar posteriormente como abogado de una de las par-tes otorgantes para exigir en un litigio contencioso las contra-prestaciones a que se haya obligado cualquier otra parte en el documento otorgado ante él.
El notario está impedido de representar como abogado a un cliente en la litigación contenciosa y, a la vez, servir de notario en el mismo caso por el posible conflicto de intereses o incom-patibilidades que puedan dimanar del mismo.
Las normas recogidas en los dos párrafos precedentes aplica-rán al notario personalmente y no a aquellos notarios y aboga-dos que sean o hayan sido sus socios o compañeros de oficina. *299No obstante, los socios o compañeros de oficina del notario au-torizante no podrán representar a una parte otorgante en un documento público autorizado por éste, cuando en un litigio se impugne la validez de cualquiera de los acuerdos que surgen del documento o se alegue que se omitieron acuerdos relativos al asunto objeto del mismo, o cuando por alguna otra razón se cuestione la actuación del notario autorizante.
No obstante, podrá actuar el abogado como notario en toda acción ex parte, de jurisdicción voluntaria, y en los recursos gubernativos a menos que su actuación esté expresamente pro-hibida por ley o doctrina jurisprudencial. También, podrá ac-tuar el notario como abogado en un mismo asunto cuando el notario antes de un litigio sólo haya dado fe de la autenticidad de firmas y en el litigio no estén en controversia las firmas ni el documento donde aparezcan tales firmas sea el objeto principal de la reclamación.
Queda siempre al sano juicio del notario y sus socios o com-pañeros de oficina, dentro de su responsabilidad profesional, decidir cuándo deben abstenerse de actuar aun en casos en que su actuación estuviere permitida, pero que por sus particulares circunstancias en la dimensión ética podrían generar unpoten-cial de conflicto o la apariencia de conducta impropia. (Enfasis suplido.)
La Directora de la Oficina de Inspección de Notarías(2) nos señala, en su Informe de 19 de septiembre de 2000, págs. 3-4, que aun cuando la actuación que se le imputa, como indebida, al abogado-notario Matos Bonet —esto es, otorgar como notario unas escrituras de compraventa de unas propiedades que son objeto de una acción judicial pre-via sobre cumplimiento específico de contrato, pleito en que él actúa como abogado de la parte demandada— “es-capa a la prohibición específica” de la antes transcrita Re-gla 5,(3) “las circunstancias descritas caen dentro del ám-*300bito de aplicación” de la antes citada disposición reglamentaria; lo anterior en vista del hecho de que “la prohibición general contenida en el último párrafo de dicha disposición es suficiente, por sí sola, para generar, en las circunstancias tácticas particulares de este asunto, reparos en cuanto al ejercicio de la función dual” de abogado y notario. Le asiste la razón.
HH H — I
La práctica de la abogacía, y de la notaría, conlleva una seria y delicada función ciudadana pues la misma representa servicio, ética y ejemplo. Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599, 613 (1993). El notario, en el ejercicio de la función pública que lleva a cabo, representa la fe pública y la ley para todas las partes. In re Colón Muñoz, 131 D.P.R. 121, 127 (1992).
Compartimos el criterio de la Directora de la Oficina de Inspección de Notarías a los efectos de que aun cuando la actuación del notario Matos Bonet no está específicamente prohibida por las disposiciones de la antes transcrita Regla 5 del Reglamento Notarial de Puerto Rico, lo más prudente es que, en esta clase de situaciones, el notario se abstenga de otorgar documentos públicos sobre un bien inmueble que es objeto de un pleito en el cual él actúa como abogado.
Como certeramente señala la mencionada Directora, el notario Matos Bonet debió prever el hecho de que, de pre-valecer la parte demandante en el pleito sobre cumpli-miento específico de contrato, la compraventa por él otor-gada como notario con toda seguridad podría tener repercusiones, graves y serias, al momento de la ejecución de la sentencia, en dicho caso, respecto a terceros adquiren-tes a quienes él les debía, también, el deber de imparcialidad.
Ello nos lleva a otro punto. Un examen de los instru-*301mentos públicos otorgados por el notario Matos Bonet no refleja que éste hiciera advertencias de clase alguna a las partes respecto a la situación litigiosa existente sobre las propiedades objeto de los instrumentos por él otorgados. Somos del criterio que el notario Matos Bonet venía en la obligación, cuando menos, de haber hecho esas adverten-cias a los terceros adquirentes.
A esos efectos, expresamos en In re Delgado, 120 D.P.R. 518 (1988), respecto al deber de imparcialidad del notario y su deber de ilustrar y advertir por igual a los otorgantes, que:
Su deber, ante todo, era ilustrar y explicarle la situación a todas las partes envueltas en la transacción; en específico, a los compradores de la propiedad. Ello le brindaba la oportunidad a éstos de tomar la decisión que entendieran procedente estando debidamente informados. Debe recordarse que el abogado en sus funciones notariales no representa a cliente alguno, repre-senta la fe pública. ... (Enfasis suplido.)
HH hH HH
En conclusión, adoptamos hoy la norma a los efectos de que un notario debe de abstenerse de otorgar documentos públicos relativos a propiedades que sean objeto de un litigio en el cual él participa como abogado. Dicha norma, producto de una interpretación de la citada Regla 5 del Reglamento Notarial de Puerto Rico, tendrá efectos prospectivos. En atención a lo anteriormente expresado, y al hecho de que el historial como notario del Ledo. César A. Matos Bonet refleja un historial limpio y libre de actuaciones anteriores contrarias a las normas éticas que rigen el ejercicio del notariado y de la abogacía, declinamos ejercer nuestra función disciplinaria en el presente caso. Se ordena, en consecuencia, el archivo y sobreseimiento de la queja radicada contra éste, apercibiéndole de que en el futuro deberá actuar con mayor cautela y prudencia en el ejercicio del notariado.

*302
Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García disintió por en-tender que procede amonestar al notario César A. Matos Bonet. El Juez Asociado Señor Hernández Denton no intervino.

(1) 4 L.P.R.A. Ap. XXIV.


(2) Leda. Carmen H. Carlos


(3) Las prohibiciones específicas contenidas en la transcrita Regla 5 del Regla-mento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV, se refieren, en primer lugar, al conflicto que se crea cuando un notario, que representó a ambas partes en el otorga-miento de una escritura, actúa posteriormente como abogado de una de las partes en un caso relacionado con el otorgamiento de la escritura. In re Colón Ramery, 133 D.P.R. 555 (1993), y, en segundo lugar, a situaciones en que un abogado, en función de notario, le toma juramento a su cliente en un caso contencioso. Negrón et al. v. El Superintendente de Elecciones, 11 D.P.R. 366 (1906); In re Rosario Maisonet, 142 D.P.R. 89 (1996).